DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on July 8, 2021.
Claims 1, 4, 11, 12, and 20 are amended.
Claims 4, 6, 14, and 15 are cancelled.
Claims 1, 11, 12, and 20 are amended by the Examiner’s Amendment below.
Claims 1-3, 5, 7-13, 16-20 are currently pending and have been allowed. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
 




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jodie Spade on July 27, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method, performed by one or more processors, comprising: 
detecting, on a social media application, a media object comprising at least one image of a final product made from at least one purchased raw product;
extracting metadata, from the media object, and text corresponding to a social media application post, by using natural language processing techniques to obtain (i) information related to the final product and (ii) social feedback regarding the final product, wherein the extracting the information related to the final product comprises identifying, by analyzing the media object, the usage of the at least one purchased raw products, wherein the extracting comprises identifying a type of customer for the final product by analyzing the information related to the final product and the social feedback regarding the final product;
determining, based upon the social feedback, that the use of the at least one purchased raw product into the final product comprises positive social feedback, wherein the determining 
providing a recommendation regarding the use of the at least one purchased raw product to one or more other individuals, wherein the recommendation is generated using the information related to the final product, wherein the providing the recommendation comprises providing the recommendation to one or more positive-indicator providing individuals, wherein the providing comprises providing a recommendation of the final product to a new purchaser of the at least one purchased raw product, wherein the new purchaser comprises a user receiving a targeted advertisement of the at least one purchased raw product and identified as the type of customer for the final product.

11. (Currently Amended) An apparatus, comprising:
at least one processor; and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: 
computer readable program code that detects, on a social media application, a media object comprising at least one image of a final product made from at least one purchased raw product;
computer readable program code that extracts metadata, from the media object, and text corresponding to a social media application post, by using natural language processing techniques to obtain (i) information related to the final product and (ii) social feedback regarding 
computer readable program code that determines, based upon the social feedback, that the use of the at least one purchased raw product into the final product comprises positive social feedback, wherein the determining comprises identifying the media object comprises a predetermined number of positive indications; and 
computer readable program code that provides a recommendation regarding the use of the at least one purchased raw product to one or more other individuals, wherein the recommendation is generated using the information related to the final product, wherein the providing the recommendation comprises providing the recommendation to one or more positive-indicator providing individuals, wherein the providing comprises providing a recommendation of the final product to a new purchaser of the at least one purchased raw product, wherein the new purchaser comprises a user receiving a targeted advertisement of the at least one purchased raw product and identified as the type of customer for the final product.

12. (Currently Amended) A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: 

computer readable program code that extracts metadata, from the media object, and text corresponding to a social media application post, by using natural language processing techniques to obtain (i) information related to the final product and (ii) social feedback regarding the final product, wherein the extracting the information related to the final product comprises identifying, by analyzing the media object, the usage of the at least one purchased raw products, wherein the extracting comprises identifying a type of customer for the final product by analyzing the information related to the final product and the social feedback regarding the final product;
computer readable program code that determines, based upon the social feedback, that the use of the at least one purchased raw product into the final product comprises positive social feedback, wherein the determining comprises identifying the media object comprises a predetermined number of positive indications; and 
computer readable program code that provides a recommendation regarding the use of the at least one purchased raw product to one or more other individuals, wherein the recommendation is generated using the information related to the final product, wherein the providing the recommendation comprises providing the recommendation to one or more positive-indicator providing individuals, wherein the providing comprises providing a recommendation of the final product to a new purchaser of the at least one purchased raw product, wherein the new purchaser comprises a user receiving a targeted advertisement of the at least one purchased raw product and identified as the type of customer for the final product.
(Currently Amended) A method, performed by one or more processors, comprising:
accessing purchase history of a user, the purchase history comprising information associated with the purchase of at least one raw product; 
detecting, on a social media application of the user, an image comprising a usage of the at least one raw product to form another product, the usage being associated with an alteration of the at least one raw product, wherein the detecting comprises extracting metadata and using natural language processing techniques to obtain information related to the another product by identifying, by analyzing the media object, the usage of the at least one raw product, wherein the analyzing comprises identifying a type of customer for the final product by analyzing information related to the another product and social feedback regarding the another product;
determining a predetermined number of positive user interactions on the social media application are associated with the usage in the image; and 
providing at least one recommendation associated with the usage to at least one of: a seller of the at least one raw product and a user offering a positive comment on the another product, wherein the providing comprises providing a recommendation of the another product to a new purchaser of the at least one raw product, wherein the new purchaser comprises a user receiving a targeted advertisement of the at least one raw product and identified as the type of customer for the another product.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The independent claims have been amended to incorporate the allowable subject matter of claim 6, as indicated in the Action mailed April 8, 2021.  
With respect to claim eligibility, the independent claims have been amended to recite additional elements including: extracting metadata from a media object, and using natural language processing techniques to extract information from a social media post.  These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625      

/RESHA DESAI/Primary Examiner, Art Unit 3625